DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/09/2021 and 02/18/2022 have been placed in the record and considered by the examiner.

Claim Objections
Claims 1-10 are objected to based on the following informalities:
in claims 1, 4, 8 and 9 “. . . wherein the second bandwidth is a narrow bandwidth than a first bandwidth . . .” should be changed to --. . . wherein the second bandwidth is a narrower bandwidth than a first bandwidth . . .--;
in claim 1, “transmit the first SRS transmitted in the first bandwidth; and transmit the second SRS transmitted in the second bandwidth” should be changed to --transmit the first SRS in the first bandwidth; and transmit the second SRS in the second bandwidth--;
in claim 5, “The user equipment according to claim 5” should be changed to –The base station apparatus according to claim 5--; and
in claim 8, “transmitting the first SRS transmitted in the first bandwidth; and transmitting the second SRS transmitted in the second bandwidth” should be changed to --transmitting the first SRS in the first bandwidth; and transmitting the second SRS in the second bandwidth--.
Claims 2-3, 6-7 and 10 are objected to based on their dependency from claims 1, 4 and 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda et al. (US PG Pub 2014/0211737 A1, hereinafter “Takeda”).
	Regarding claim 1, Takeda, cited in Applicant’s IDS dated 07/09/2021, teaches a user equipment (FIG. 4 terminal 300) comprising: a radio transceiver (FIG. 4 transmitting section 303/receiving section 301); and a hardware processor (FIG. 4 control section 302; ¶ [0194]) configured to, via the radio transceiver: receive first configuration information for a first Sounding Reference Signal (SRS) (¶ [0069] discloses that macro base station selects, a first P-SRS having a wide band, low power density and a transmission period capable of following a channel variation (i.e. first configuration information for a first SRS) and transmits the configuration to the terminal); receive second configuration information for a second SRS, the second configuration information containing bandwidth information indicating a second bandwidth of the second SRS, wherein the second bandwidth is a narrow bandwidth than a first bandwidth of the first SRS (¶ [0069] discloses that macro base station selects a second P-SRS having a narrow band, high power density and transmission period capable of following switching between base stations as terminal 300 moves (i.e. second configuration information for a second SRS) and transmits the configuration to the terminal); transmit the first SRS transmitted in the first bandwidth (¶ [0063] . . . each terminal 300 periodically time-division-multiplexes and transmits two types of SRSs: a first P-SRS having a wide-band . . . based on transmission parameters notified from macro base station 100); and transmit the second SRS transmitted in the second bandwidth (¶ [0063] . . . each terminal 300 periodically time-division-multiplexes and transmits two types of SRSs: . . .  a second P-SRS having a narrow-band . . .  based on transmission parameters notified from macro base station 100).

	Regarding claim 2, Takeda teaches wherein the hardware processor is further configured to receive, via the radio transceiver, frequency hopping information regarding a frequency hopping used for transmission of the second SRS (¶ [0069] control section 104 selects . . . as a second P-SRS, a P-SRS having a narrow band, high power density and transmission period capable of following switching between base stations as terminal 300 moves, from among a plurality of P-SRS candidates having mutually different transmission parameters (. . .  the presence or absence of frequency hopping); FIGs. 6, 7 and ¶¶ [0088] – [0089]), wherein the second SRS is transmitted in the second bandwidth using the frequency hopping information (FIG. 7, claim 2).

	Regarding claim 3, Takeda teaches wherein the first configuration information contains first periodicity information that indicates a transmission periodicity of the first SRS (¶ [0069] . . . control section 104 selects, as a first P-SRS, a P-SRS having a wide band. . .  and a transmission period . . .  transmission parameters (. . . period)), 25wherein the second configuration information further contains second periodicity information that indicates a transmission periodicity of the second SRS (¶ [0069] . . . control section 104 selects, as a second P-SRS, a P-SRS having a narrow band . . . and transmission period . . .  transmission parameters (. . .  period)), and wherein the transmission periodicity of the second SRS is shorter than the transmission periodicity of the first SRS (FIG. 6 and ¶ [0088] disclosing that the base station can select, for example, SRS no. 2 having bandwidth 48 and periodicity 4 for the first P-SRS and select, for example, SRS no. 3 having a narrower bandwidth 24 and a shorter transmission periodicity 2).  

	Regarding claim 4, Takeda teaches a base station apparatus (FIG. 2 macro base station 100) comprising: a radio transceiver (FIG. 2 transmitting section 105/receiving section 101); and a hardware processor (FIG. 2 control section 104 ¶ [0194]); configured to, via the radio transceiver: transmit first configuration information for a first Sounding Reference Signal (SRS) (¶ [0069] discloses that macro base station selects, a first P-SRS having a wide band, low power density and a transmission period capable of following a channel variation (i.e. first configuration information for a first SRS) and transmits the configuration to the terminal); transmit second configuration information for a second SRS, the second configuration information containing bandwidth information indicating a second bandwidth of the second SRS (¶ [0069] discloses that macro base station selects a second P-SRS having a narrow band (i.e. bandwidth information), high power density and transmission period capable of following switching between base stations as terminal 300 moves (i.e. second configuration information for a second SRS) and transmits the configuration to the terminal), wherein the second bandwidth is a narrow bandwidth than a first bandwidth of the first SRS (¶ [0069] bandwidth of first P-SRS is wideband and bandwidth of second P-SRS is narrow band; see also FIG. 7); receive the first SRS transmitted in the first bandwidth (¶ [0063] . . . each terminal 300 periodically time-division-multiplexes and transmits two types of SRSs: a first P-SRS having a wide-band . . . based on transmission parameters notified from macro base station 100); and receive the second SRS transmitted in the second bandwidth (¶ [0063] . . . each terminal 300 periodically time-division-multiplexes and transmits two types of SRSs: . . .  a second P-SRS having a narrow-band . . .  based on transmission parameters notified from macro base station 100).

	Regarding claim 5, Takeda teaches wherein the base station apparatus is a base station apparatus itself (FIG. 2 macro base station 100) or a Remote Radio Head (RRH) connected with the base station apparatus.

	Regarding claim 6, Takeda teaches wherein the hardware processor is further configured to transmit, via the radio transceiver, frequency hopping information regarding a frequency hopping used for transmission of the second SRS (¶ [0069] control section 104 selects . . . as a second P-SRS, a P-SRS having a narrow band, high power density and transmission period capable of following switching between base stations as terminal 300 moves, from among a plurality of P-SRS candidates having mutually different transmission parameters (. . .  the presence or absence of frequency hopping); FIGs. 6, 7 and ¶¶ [0088] – [0089]), wherein the second SRS is transmitted in the second bandwidth using the frequency hopping information (FIG. 7, claim 2).

	Regarding claim 7, Takeda teaches wherein the first configuration information contains first periodicity information that indicates a transmission periodicity of the first SRS (¶ [0069] . . . control section 104 selects, as a first P-SRS, a P-SRS having a wide band. . .  and a transmission period . . .  transmission parameters (. . . period)), 25wherein the second configuration information further contains second periodicity information that indicates a transmission periodicity of the second SRS (¶ [0069] . . . control section 104 selects, as a second P-SRS, a P-SRS having a narrow band . . . and transmission period . . .  transmission parameters (. . .  period)), and wherein the transmission periodicity of the second SRS is shorter than the transmission periodicity of the first SRS (FIG. 6 and ¶ [0088] disclosing that the base station can select, for example, SRS no. 2 having bandwidth 48 and periodicity 4 for the first P-SRS and select, for example, SRS no. 3 having a narrower bandwidth 24 and a shorter transmission periodicity 2).  

	Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth for claim 1.

	Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth for claim 4.

	Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 5.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
US Patent No. 9,794,939 B1 (Sung et al.) – discloses systems and methods for sub-band selection for a wireless device during connection; and 
US PG Pub 2013/0294381 A1 (Wang et al.) – discloses a method, base station and user equipment for transmitting a sounding reference symbol.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413